Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 5, 2020

                                      No. 04-20-00346-CV

                         IN THE INTEREST OF J.V.O. AND J.R.O.,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02697
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

        We order appellant to file, no later than October 16, 2020, proof that he has paid the sums
due to the court reporters pursuant to the Rule 11 agreement signed by counsel and filed in this
court on October 1, 2020. If appellant fails to show such proof within the time provided,
appellant’s brief will be due November 16, 2020, and the court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                      Clerk of Court